Citation Nr: 0513513	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

4.  Entitlement to service connection for the residuals of 
multiple cerebrovascular accidents (CVAs), claimed as 
secondary to PTSD.

5.  Entitlement to a special monthly compensation by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1978.  The veteran has been determined to be incompetent.  
The appellant is his wife and fiduciary.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

This case was remanded by the Board in April 2004 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of PTSD.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  Prostate disorders other than prostate cancer are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam, nor is it shown that the veteran has 
a prostate disorder that is etiologically or causally related 
to active duty service or any incident therein.  

4.  The veteran's elevated PSA readings have been attributed 
to a neurogenic bladder as a result of multiple CVAs.

5.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of prostate cancer.

6.  The veteran's currently-diagnosed hypertension is not the 
result of a service-connected disability.

7.  The residuals of multiple CVAs are not the result of a 
service-connected disability.

8.  While the veteran requires assistance in meeting his 
daily needs, such as dressing and mobility, the need for 
assistance is shown to be due to multiple nonservice-
connected disabilities, not to his single service-connected 
hearing loss disability.

9.  The veteran does not have additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the service-connected 
hearing loss disability, nor has he been shown to be 
substantially confined to his home by reason of his service-
connected hearing loss disability.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).

2.  Prostate cancer was not incurred in or aggravated by the 
veteran's active duty.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 5103(a), 5103A  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Hypertension is not due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A  (West 2002); 38 C.F.R. § 3.310(a) (2004).

4.  The residuals of multiple CVAs are not due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A  (West 2002); 38 C.F.R. § 
3.310(a) (2004).

5.  The criteria for special monthly compensation benefits 
based on the need for regular aid and attendance or based on 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Entitlement to Service Connection for PTSD

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  As the appellant filed her 
claim after the effective date of the amended regulations (in 
March 2002), only the amended regulations are for 
application.

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2004).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the current regulations, the reference to combat 
citations was removed.  Nonetheless, if the "claimed 
stressor [was] not combat related, a veteran's lay testimony 
regarding in-service stressors [was] insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  

After a review of the medical evidence, the Board concludes 
that the appellant's claim for service connection for PTSD 
must be denied.  Significantly, service connection for PTSD 
requires a diagnosis of PTSD.  In this case, a diagnosis of 
PTSD has never been confirmed.  

Specifically, in a June 2002 VA PTSD examination report, the 
examiner noted that the veteran had a number of significant 
medical problems, including multiple CVAs, left upper 
extremity weakness, lower weakness on his left side, memory 
loss, dysarthria, neurogenic bladder, peptic ulcer disease, 
hypertension, coronary artery disease, bypass graft, and high 
cholesterol.  He was unable to care for himself but was able 
to feed himself after undergoing rehabilitation.  His wife 
assisted him during the examination.

After a mental status examination, in which the examiner 
noted that the veteran's speech was garbled, he had 
difficulty expressing himself, and had receptive and 
expressive aphasias, he was noted to oriented to person and 
place but not date.  His wife indicated that he had never had 
psychological treatment, and never talked to anyone about his 
Vietnam experiences, indicating that he was his "own man."  

She was not aware of any symptoms related to PTSD but stated 
that he spoke with her about a friend who had been killed.  
The final diagnoses included alcoholism, in remission, status 
post cerebrovascular accidents, aphasias, and left 
hemiparesis.  In the clinical assessment, the examiner 
stated:

This veteran has no history of 
psychiatric problems, diagnoses or 
treatment.  He had a history of chronic 
severe alcoholism and once went to a 
treatment program for detoxification . . 
. Currently, he is cared for completely 
by [his wife] in their home and she 
expresses a need for aid and assistance.

Based on the examination report, the Board finds that the 
veteran does not current carry a diagnosis of PTSD.  
Moreover, there are no outpatient clinical records or 
hospital records indicating that the veteran has had 
complaints of, treatment for, or a diagnosis of PTSD.  
Because the medical evidence of record does not establish the 
first element of the claim (a diagnosis of PTSD), the claim 
must necessarily be denied.

Entitlement to Service Connection for Prostate Cancer,
 Claimed as Secondary to Agent Orange Exposure

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2004).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the appellant's claim must fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Turning to the appellant's claim for prostate cancer on the 
basis of exposure to Agent Orange, the Board finds that the 
claim must be denied.  Notwithstanding the contentions of the 
appellant to the contrary, and after a careful review of the 
file, the Board finds that there is no clinical evidence of a 
diagnosis of prostate cancer.  Significantly, multiple 
urology outpatient treatment records are completely negative 
with respect to prostate cancer.  

Moreover, although the Board notes that the veteran's PSA 
levels have been elevated, medical records attribute the 
elevation to neurogenic bladder as a result of multiple CVAs.  
Further, a fairly recent extensive medical problems list does 
not mention a diagnosis of prostate cancer.  Because there is 
no evidence of prostate cancer, the appellant's claim for 
service connection for prostate cancer on the basis of Agent 
Orange exposure must be denied.

For the same reason, the claim of prostate cancer on a direct 
basis must be denied.  Service connection may only be granted 
for a current disability; when a claimed condition is not 
shown, there may be no grant of service connection.  See 38 
U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Notwithstanding the appellant's claim of prostate 
cancer, the Board finds that there was no evidence of 
prostate cancer in service, and no current diagnosis of 
prostate cancer is shown.  As such, the claim must be denied.

Entitlement to Service Connection for Hypertension and 
the Residuals of Multiple CVAs, Claimed as Secondary to PTSD

Because these two issues are based on the same theory of 
legal entitlement, the Board will address them together.  In 
essence, the appellant maintains that the veteran is entitled 
to service connection for hypertension and the residuals of 
multiple CVAs as secondary to PTSD.  However, after a careful 
review of the claims file, the Board finds that the claims 
must fail.  

Significantly, as discussed above, the veteran is not 
currently service-connected for PTSD and has no diagnosis 
with respect to PTSD.  Because he is not service-connected 
for the underlying condition claimed, there can be no 
reasonable claims on a secondary basis under the provisions 
of 38 C.F.R. § 3.310 (2004) and Allen v. Brown, 7 Vet. App. 
439 (1995).  

Entitlement to Special Monthly Compensation 
Based on the Need for Aid and Attendance or Housebound

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2004).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).  

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.  

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Veterans Claims Court 
has held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2004).

The appellant filed a claim on the basis of the veteran's 
need for aid and attendance or due to being housebound in 
November 2001.  After review of the evidence of record, the 
Board finds that entitlement to additional compensation on 
the basis of the need for aid and attendance or due to 
housebound status has not been established.  

Specifically, while the Board recognizes the severity of the 
veteran's multiple disabilities and their impact upon his 
life, the criteria for granting special monthly compensation 
benefits are quite specific.  That is, the need for 
additional compensation must be due to the veteran's already 
service-connected disabilities.  

In a June 2002 VA examination, the examiner noted that 
veteran's activities were limited to staying in the home and 
watching television.  He required assistance and his wife 
stayed with him at all time.  She had to bathe him, dress 
him, and help him in and out of bed.  With rehabilitation, he 
was able to feed himself.  Moreover, a January 2003 rating 
decision determined that the veteran was incompetent and his 
wife has been appointed as his fiduciary.  Therefore, the 
Board acknowledges the veteran's need for assistance.  

Nonetheless, under the regulations, the Board can consider 
only the veteran's single service-connected hearing loss 
disability in addressing whether he is entitled to special 
monthly compensation.  Parenthetically, the Board notes that 
nonservice-connected disorders could be considered under a 
claim for special monthly pension; however, at this point it 
does not appear that the pension issue has been considered, 
possibly because he is in receipt of military retired pay.  
Nonetheless, while he has established that a high level of 
care is needed, the medical evidence does not establish that 
he requires aid and attendance by reason of his single 
service-connected hearing loss disability.  

Specifically, the medical evidence shows that the veteran's 
care is primarily necessitated by his various nonservice-
connected disorders, including the significant residuals of 
multiple CVAs, but not by his service-connected hearing loss 
disability.  In view of these findings, the Board concludes 
that his single service-connected hearing loss disability is 
not shown by the evidence to debilitate him to such an extent 
that he requires the regular aid and attendance of another 
person as specified by the criteria in 38 C.F.R. § 3.352(a).  
Accordingly, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and 
attendance.

With respect to housebound benefits, the veteran does not 
meet the threshold criteria of having additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the service-connected 
hearing loss disability.  While the veteran is essentially 
housebound, as he cannot leave home without assistance, 
entitlement to special monthly compensation on the basis of 
being housebound is not warranted.

Finally, and with respect to all the claims, the Board notes 
that on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The appellant was notified of the VCAA as it applies to her 
present appeal by correspondence dated in December 2001 (for 
aid and attendance) and April 2002 (remaining claims), prior 
to the initial adjudication of her claims in July 2002, and 
again in April 2004.

The appellant has been provided every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices. The VCAA notice letters provided to 
the appellant generally informed her of the evidence not of 
record that was necessary to substantiate her claims and 
identified which parties were expected to provide such 
evidence.  The appellant was notified of the need to give to 
VA any evidence pertaining to her claims.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the statement of the case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Further, the appellant indicated in 
correspondence dated May 2004 that there were no further 
medical records with respect to two physicians which she had 
initially reported.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in May and June 2002.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for prostate 
cancer, claimed as secondary to Agent Orange exposure, is 
denied.

The claim for entitlement to service connection for 
hypertension, claimed as secondary to PTSD, is denied.

The claim for entitlement to service connection for the 
residuals of multiple CVAs, claimed as secondary to PTSD, is 
denied.

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


